Case: 07-41159     Document: 00511000154          Page: 1    Date Filed: 01/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           January 8, 2010
                                     No. 07-41159
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDMUNDO RUFINO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:05-CR-1776-2


Before JOLLY, WIENER and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Edmundo Rufino has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Rufino has filed a response. Our independent review of the
record, counsel’s brief, and Rufino’s response discloses no nonfrivolous issue for
appeal. Accordingly, the motion for leave to withdraw is GRANTED, Rufino’s
motion for appointment of substitute counsel is DENIED, counsel is excused



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 07-41159     Document: 00511000154 Page: 2   Date Filed: 01/08/2010
                                  No. 07-41159

from further responsibilities herein, and the APPEAL IS DISMISSED. See
5 TH C IR. R. 42.2.




                                      2